Exhibit 10.41

ANHYDROUS

AMMONIA SALES AGREEMENT

 

 

THIS ANHYDROUS AMMONIA SALES AGREEMENT (this "Agreement") is entered into on
this 3rd day of December, 2008, and made effective January 1, 2009 (the
"Effective Date"), between KOCH NITROGEN INTERNATIONAL SÀRL, a Switzerland
corporation, with a branch office located at Grand Cayman, Cayman Islands,
B.W.I. (hereinafter "Seller") and EL DORADO CHEMICAL COMPANY, an Oklahoma
corporation, with principal offices at 16 S. Pennsylvania, Oklahoma City,
Oklahoma 73107 (hereinafter "Buyer"). Seller and Buyer are sometimes
collectively referred to herein as the "Parties" and individually referred to
herein as a "Party".  

WITNESSETH:

WHEREAS, as specified in this Agreement, Buyer and Seller desire to enter into
an anhydrous ammonia sales agreement under which Seller agrees to supply to
Buyer, and Buyer agrees to purchase from Seller, 100% of its Product
Requirements (as defined below) and

WHEREAS, Seller's intent is to supply Buyer's Product Requirements primarily by
pipeline deliveries and supply Buyer's Railcar Product Requirements (as defined
below) either by railcar or pipeline.  

NOW THEREFORE, in consideration of the mutual promises herein contained, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

I.DEFINITIONS

Whenever used in this Agreement, the following terms shall have the following
respective meanings:

 

A.

"Adder" shall have the same meaning assigned to that term in Article VI, Section
B.

 

B.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with such Person.

1

 

--------------------------------------------------------------------------------

 

 

For purposes of this definition, the term "control" (including the correlative
terms "controlled by" and "under the common control of"), as used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities, by contract or otherwise.

 

C.

"Ammonia Pipeline" shall mean the anhydrous ammonia pipeline currently owned by
NuStar Pipeline Operating Partnership, L.P.

 

D.

"Ammonia Pipeline Tariff" means the Ammonia Pipeline's current tariff for
interstate movement of anhydrous ammonia, as amended from time to time.

 

E.

"Ammonia Pipeline Transportation Charge" shall have the same meaning assigned to
that term in Article VI, Section C.

 

F.

"Buyer Facility" shall mean Buyer's chemical production facility located at El
Dorado, Arkansas, as presently configured.

 

G.

"CFR Tampa Low Price" shall mean the average of (i) the low price per metric ton
of the weekly price range published under the heading "Ammonia Price
Indications, Delivered prices, US Gulf/Tampa, - Tampa" in Fertecon Ammonia
Report ("Fertecon") and (ii) the low price per metric ton of the weekly price
range published under the heading "Ammonia c+f Tampa" in the FMB Weekly
Fertilizer Report ("FMB") for the week Product is delivered by pipeline to Buyer
or shipped by railcar to Buyer. For example, if Product is delivered to Buyer by
the Ammonia Pipeline during the week from Monday, December 15, 2003 through
Sunday, December 21, 2003, the low prices published in the December 18, 2003
issue of Fertecon and the December 18, 2003 issue of FMB shall apply. The
Parties acknowledge that currently, both Fertecon and FMB publish a price range
for Tampa/US Gulf prices and a Tampa only price. The Tampa only price, as set
forth above, shall be used to calculate the CFR Tampa Low Price. If either
publication or the price contained in such publication that is necessary to
calculate the CFR Tampa Low Price is not published far a particular week for any
reason, then the publication or price, as applicable, from the

2

 

--------------------------------------------------------------------------------

 

 

previous week shall be used to calculate the CFR Tampa Low Price. Examples of
how CFR Tampa Low Price is calculated are set forth on Exhibit 1.

 

H.

"Delivery Point" shall mean: (i) for pipeline deliveries, the discharge side of
the Ammonia Pipeline's Product meter located at Buyer's Facility, or (ii) for
rail or truck deliveries, the point at Buyer's Facility where the truck or rail
cars enter Buyer's Facility, or (iii) an alternate delivery point along the
Ammonia Pipeline; provided that Buyer gives Seller at least forty-five (45) days
written notice prior to the date it wishes to begin delivery at such alternate
delivery point.

 



I."KNC Facility" shall mean any of the anhydrous ammonia production facilities
owned by Seller’s affiliate, Koch Nitrogen Company.

 

J.

"KNC Terminal" shall mean Koch Nitrogen Company’s anhydrous ammonia terminal at
Taft, Louisiana, capable of receiving ammonia by vessels, loading and shipping
ammonia in a barge, and re-injecting ammonia into the Ammonia Pipeline.

 

K.

"Month" shall mean a calendar month.

 

L.

"Performance Assurance" means collateral in the form of either cash, letter(s)
of credit, or other security acceptable to Seller in its sole discretion.

 

M.

"Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, unincorporated organization, business, syndicate, sole
proprietorship, association, organization, other entity or governmental body.

 

N.

"Price" shall be described in Article VI, Section A hereof.

 

O.

"Product" shall mean commercial anhydrous ammonia provided hereunder having the
following specifications:

 

Ammonia (NH3) Content:99.5% minimum, by weight %

Water:0.2% minimum to 0.5% maximum, by weight %

3

 

--------------------------------------------------------------------------------

 

Oil:5 ppm maximum, by weight

 

P.

"Product Requirements" shall mean total Product purchased by Buyer for Buyer's
account for further processing at Buyer's Facility, as adjusted to accommodate
Buyer's Railcar Product Requirements. Currently, the Product Requirements during
a calendar year at Buyer's Facility are approximately 165,000 to 175,000 short
tons, which includes approximately 45,000 short tons currently used by Buyer to
manufacture finished product on behalf of Orica USA Inc., but is exclusive of
any tolling arrangements by Buyer with third parties. Product Requirements shall
not include approximately 45,000 additional short tons of anhydrous ammonia
annually, for production of finished product for Orica USA Inc. The 45,000
additional short tons referenced above shall be excluded from the Product
Requirements during the Term of this Agreement, unless Buyer requests and Seller
elects, at Seller's sole option, to include such quantity in the Product
Requirements. Provided that Buyer has given Seller at least sixty (60) days
prior written notice, Product Requirements shall not include Product supplied to
Buyer's Facility which shall be produced by Buyer or an Affiliate of Buyer and
physically delivered to Buyer's Facility.

 

Q.

"Seller" shall mean Seller.

 

 

R.

"short ton" shall mean 2,000 pounds.

 

 

S.

"Taxes" shall have the same meaning assigned to that term in Article IX hereof.

 

T.

"Total Credit Exposure" shall mean the sum of the (i) outstanding invoice(s) for
Product delivered from Seller to Buyer, (ii) the estimated invoice for Product
delivered to Buyer but not yet invoiced by Seller, and (iii) the estimated
invoice amount for Product that shall be delivered from Seller to Buyer until
the payment due date of the oldest outstanding invoice, less the amount of any
Performance Assurance.

II.TERM

 

A.

Term. The term of this Agreement (the "Term") shall commence at 12:01 a.m.
central time on January 1, 2009 and shall terminate at 11:59 p.m. on December
31, 2010, ("Original

4

 

--------------------------------------------------------------------------------

 

 

Termination Date") unless otherwise terminated earlier in accordance with this
Agreement or extended pursuant to Section B below.

 

B.

Renewal. At the Original Termination Date, this Agreement may be extended for a
one (1) year period (commencing on January 1st and ending on December 31st) upon
the written agreement of both Seller and Buyer made no later than November 1st
of the then current year. Notwithstanding the foregoing, neither Party shall be
obligated to renew this Agreement.

III.QUANTITY

 

A.

Quantity. During the Term, Buyer shall purchase from Seller one hundred percent
(100%) of its Product Requirements for Buyer's Facility. However, in the event
Buyer installs railcar unloading capabilities at Buyer's Facility, then Buyer
shall have the option to purchase up to twelve percent (12%) of Buyer's Product
Requirements during a calendar year from a third party ("Railcar Product
Requirements"); provided, such Railcar Product Requirements must be delivered to
Buyer's Facility by railcar; and provided further, Buyer gives Seller the right
of first refusal to match any bona fide third party railcar delivered price.
Buyer shall provide Seller with a written copy of such third party offer. In the
event Seller determines to meet the price for any Railcar Product Requirements
to Buyer's Facility within two (2) business days after its receipt of a written
copy of the third party offer, Seller shall have the option to deliver the
Railcar Product Requirements to Buyer's Facility either by railcar or pipeline.
In addition, if Buyer installs railcar unloading capabilities at Buyer's
Facility, then Seller may request, from time to time, that Buyer take delivery
of a specified quantity of Buyer's Product Requirements by railcar, instead of
delivery by pipeline, during each calendar year; provided Seller gives Buyer
thirty (30) days written notice that Seller wants to deliver Product by railcar.
Buyer shall make reasonable commercial efforts to accommodate Seller's request
as stated above; however, it shall be Buyer's option to grant such request.

 

B.

No Resale. Buyer shall use the Product delivered to Buyer for processing at
Buyer's Facility only, and shall not resell, transfer, exchange, or otherwise
assign Product without first

5

 

--------------------------------------------------------------------------------

 

 

obtaining the prior written consent of Seller, which consent may be granted or
withheld by Seller in its sole discretion.

 

C.

Measurement. The quantity of Product delivered hereunder to Buyer by the Ammonia
Pipeline shall be governed by the weights and measures taken by meters owned by
the Ammonia Pipeline at the Delivery Point pursuant to the Ammonia Pipeline
Tariff. For truck or rail deliveries, the quantity of Product delivered to Buyer
shall be governed by the weights and measures taken as the trucks or rail cars
are loaded at the KNC Facility, KNC Terminal, alternative Seller supply sources,
or at an alternative third party supply source and as stated on the bill of
lading. The foregoing measurements of said quantities shall be final and
conclusive, unless proven to be in error.

IV.QUALITY

All Product delivered hereunder shall conform to the specifications set forth in
Article I, Section O. All claims by Buyer that any Product delivered hereunder
does not conform to the specifications set forth in Article I, Section O, shall
be made in writing and sent within thirty (30) days after Seller's delivery of
such Product to the Delivery Point. Failure to give written notice of such claim
within the specified time shall constitute an unqualified acceptance of the
Product and a waiver by Buyer of all claims with respect thereto.

6

 

--------------------------------------------------------------------------------

Exhibit 10.41

 

V.WARRANTIES

 

A.

As its exclusive warranties, Seller warrants to Buyer that, at the Delivery
Point: (i) the Product shall conform to the specifications specifically set
forth in Article I, Section O and (ii) title to the Product shall be free from
any security interest, lien, or encumbrance. EXCEPT AS SPECIFICALLY SET FORTH IN
THE PRECEDING SENTENCE, (I) BUYER ACKNOWLEDGES AND AGREES THAT KOCH NITROGEN,
AND ITS RESPECTIVE AFFILIATES HAVE NOT MADE, DO NOT MAKE, AND EXPRESSLY DISCLAIM
ANY WARRANTIES, REPRESENTATIONS, COVENANTS, OR GUARANTEES, EITHER EXPRESS OR
IMPLIED, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, AS TO THE
MERCHANTABILITY, QUANTITY, CONDITION, OR QUALITY OF THE PRODUCT OR ITS
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE AND (II) THE PRODUCT IS
SOLD "AS IS".

 

B.

Seller's liability, and Buyer's exclusive remedy, for any cause of action
arising out of or related to the breach of the warranty above, is, at Buyer's
option, limited to (i) replacement of the non-conforming Product at the Delivery
Point or (ii) a refund to Buyer of the portion of the Price allocable to such
non conforming Product. IN NO EVENT WILL SELLER'S CUMULATIVE LIABILITY UNDER THE
AGREEMENT EXCEED THE TOTAL SALES PRICE OF THE PRODUCT OR THE COST OF SUBSTITUTE
PRODUCT, WHETHER ARISING UNDER WARRANTY, GUARANTEE, CONTRACT, NEGLIGENCE, STRICT
LIABILITY, INDEMNIFICATION, FAILURE OF ESSENTIAL PURPOSE OR ANY OTHER CAUSE OR
COMBINATION OF CAUSES WHATSOEVER. WITHOUT LIMITATION ON THE FOREGOING, UNDER NO
CIRCUMSTANCES SHALL EITHER KOCH NITROGEN OR BUYER BE LIABLE OR HAVE ANY
RESPONSIBILITY TO THE OTHER OR ANY OTHER THIRD PARTY FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION,
LOST EARNINGS, LOST PROFITS, OR BUSINESS INTERRUPTION.

7

 

--------------------------------------------------------------------------------

 

 

VI.PRICE

 

A.

Price. Except as set forth below, for each short ton of Product sold to Buyer
hereunder, Seller shall charge, and Buyer shall pay to Seller, the following
Price:

Price per short ton = (CFR Tampa Low Price per metric ton multiplied by 0.9072),
plus Adder per short ton, plus Ammonia Pipeline Transportation Charge per short
ton.

However, in the event Seller agrees to sell any of Buyer's Railcar Product
Requirements as set forth in Article III, Section A, then the Price- for each
short ton of Product sold to Buyer as Railcar Product Requirements shall be as
determined in accordance with Article III, Section A and documented in writing
between the Parties. The Price shall be determined on a weekly basis.

 

B.

Adder. Adder shall equal $12.509 per short ton.  However, if the Ammonia
Pipeline Transportation Charge is modified as set forth in Section VI C. of this
Agreement, the Parties agree to modify the Adder as set forth in Section VI C.

 

C.

Ammonia Pipeline Transportation Charge. The Ammonia Pipeline Transportation
Charge per short ton shall be a flat rate of $14.65 per short ton from Taft,
Louisiana or Sterlington, Louisiana to the Delivery Point for pipeline
deliveries.  In the event the Ammonia Pipeline Tariff rate for Taft, Louisiana
is increased above $14.65, then the Ammonia Pipeline Transportation Charge for
both injection points shall be changed to the revised Ammonia Pipeline Tariff
rate as published for Taft, Louisiana.  Notwithstanding the foregoing, starting
January 1, 2009, for the first increase of the Ammonia Pipeline Transportation
Charge in each calendar year of the Term, Seller will, up to a maximum of fifty
cents ($0.50) per short ton, decrease the amount of the Adder per short ton by
an amount equal to one-half (1/2) of the total increase of the Ammonia Pipeline
Transportation Charge.  For any other increases of the Ammonia Pipeline Charge
in the same calendar year, the Adder shall not be changed.

8

 

--------------------------------------------------------------------------------

 

 

D.

Market Publications and Prices. If either (a) Fertecon or FMB or (b) the price
contained in such publication that is necessary to calculate the CFR Tampa Low
Price is not published for three (3) consecutive weeks, then Seller and Buyer
shall meet in person, negotiate, and agree on a substitute publication or price,
as applicable, within thirty (30) days of such event. During such thirty (30)
day period, the publication or price that is published, as applicable, shall
solely be used to calculate the Price hereunder. For example, if FMB was not
published for three (3) consecutive weeks in March 2005, then Fertecon would
solely be used to calculate the CFR Tampa Low Price.

 

E.

Demurrage. Railcars shall be allowed ten (10) days of free time from the earlier
of constructive or actual placement of the railcar at Buyer's Facility until
being released by Buyer to the railroad. In the event Buyer is unable to obtain
actual placement of railcars within a reasonable period of time after
constructive placement due to issues beyond Buyer's control, then Seller shall
adjust the free time allowed provided Buyer has notified Seller of this delay
within three (3) business days of the delay. Any excess time shall be billed at
$50.00 per car per day.

VII.CREDIT, SECURITY AND PAYMENT TERMS

 

A.

If Seller provides Buyer a line of credit to facilitate purchases under this
Agreement, such credit line may be amended, decreased or terminated at any time
at the sole discretion of Koch by providing notice to Buyer.  Upon written
notice of Seller’s election to decrease or terminate Buyer’s credit line, Buyer
may terminate this Agreement.  Buyer’s failure to give written notice to Koch of
the termination of this Agreement within thirty (30) days from the date of such
notice shall constitute an unqualified acceptance of such reduction or
termination and a waiver by Buyer of the right to terminate this Agreement  In
addition to any other rights or remedies to which Seller may be entitled at law
or in equity, in the event that Seller determines, in its sole discretion, that
(a) the creditworthiness or future performance of Buyer is impaired or
unsatisfactory, Seller may (i) immediately suspend deliveries of all Product;
(ii) require prepayment by wire transfer at least two (2) business days prior to
a scheduled shipment of Product; or (iii) require Performance Assurance at least
three (3) business days prior to a scheduled shipment of Product.  

9

 

--------------------------------------------------------------------------------

 

 

B.

Seller shall prepare and fax to Buyer a weekly invoice by Tuesday of every week
during the Month in an amount equal to the Price per short ton based on the
previous Friday's Price multiplied by the short tons delivered to Buyer during
the period from the previous Monday through Sunday based on the meter reading at
the Delivery Point provided by Buyer to Seller every Monday. In the event,
Seller agrees to sell to Buyer any of Buyer's Railcar Product Requirements as
set forth in Article III, Section A, then Seller shall prepare and fax to Buyer
a weekly invoice by Tuesday of such week, in an amount equal to the Price per
short ton as determined in accordance with Article VI, Section A multiplied by
the short tons shipped by Seller to Buyer during the period from the previous
Monday through Sunday based an the bill of lading quantity for such railcar
shipments during the week. In the event Seller supplies to Buyer both Product
Requirements and Railcar Product Requirements during any given week, then Seller
shall prepare and fax Buyer two (2) separate invoices. Any Product returned to
Seller in a railcar shall be deemed abandoned by Buyer and Buyer shall not
receive any credit, payment, or other consideration for any abandoned Product,
unless Buyer has provided written notification to Seller that Product in excess
of three (3) short tons may remain in the railcar due to operational issues at
Buyer's Facility.

 

C.

Twenty-one (21) days after the invoice date, Buyer shall pay the full amount of
each invoice by wire transfer of immediately available funds to such account as
Seller designates in writing. If the payment due date is a Saturday, Sunday, or
holiday where banks are authorized to be closed, Buyer shall make such payment
on the business day next succeeding such due date. Interest shall be charged on
all past due amounts owed by Buyer hereunder at an interest rate equal to the
lesser of 12% per annum and the maximum rate permitted by law, from the payment
due date until paid in full (the "Default Rate"). Buyer agrees to accept as
originals facsimile copies of invoices from Seller.

 

D.

For invoices prepared and faxed to Buyer by Seller, Buyer shall wire transfer
funds to Seller’s designated bank account in London as designated on Seller’s
invoice. The current wiring instructions for payment to Seller are as follows:

Koch Nitrogen International Sàrl

JP Morgan Chase London

10

 

--------------------------------------------------------------------------------

 

Account #25090201 USD

SWIFT: CHASGB2L

 

VIII.DELIVERY

 

A.

Notices. No later than the 1st calendar day of the Month immediately prior to
the Month of delivery of Product, Buyer shall notify Seller in writing of the
amount of short tons and method of delivery that Buyer wishes to receive for
such Month of delivery. Buyer shall promptly notify Seller in writing of any
known or anticipated changes that will not permit Buyer to receive the monthly
quantity of Product.

 

B.

Title and Risk of Loss. Seller shall deliver the Product hereunder to Buyer at
the Delivery Point. Title and risk of loss of Product shall pass from Seller to
Buyer and delivery shall occur when the Product passes the Delivery Point. Prior
to delivery and transfer of title and risk of loss of the Product to Buyer,
Seller agrees to be responsible for any damages or injury arising in connection
with the Product. At and after delivery and transfer of title and risk of loss
of the Product to Buyer, Buyer agrees to be responsible for any damages or
injury arising in connection with the Product.

 

C.

Shipper of Record. Koch Nitrogen Company shall ship Product for Seller on the
Ammonia Pipeline to Buyer at Buyer’s Facility and Koch Nitrogen Company will be
the shipper of record.  

11

 

--------------------------------------------------------------------------------

Exhibit 10.41

 

IX.TAXES

Buyer shall pay all material taxes, assessments, duties, fees, levies,
penalties, licenses or charges imposed by any government authority ("Taxes")
which may now or hereafter be imposed on or with respect to the Product at or
after title and risk of loss passes to Buyer. If Seller is required to remit or
pay Taxes that are Buyer's responsibility hereunder, Buyer shall reimburse
Seller for such Taxes within ten (10) days of receipt of written notice
hereunder. As the Buyer is assessed Taxes, both Parties agree to mutually work
together to mitigate any assessment.

X.FORCE MAJEURE

 

A.

Neither Seller nor Buyer shall be liable for any failure or delay in performance
under this Agreement (except for the obligation to make money payments due
hereunder for Product already purchased) due to a Force Majeure event. A "Force
Majeure" event shall mean any event which may be due in whole or in part to any
contingency, delay, failure, cause or other occurrence of any nature beyond a
Party's reasonable control, which (i) physically prevents Seller from
transporting or delivering the Product to or from the (a) KNC Terminal or (b)
the Ammonia Pipeline, or (ii) which physically prevents Buyer from receiving or
using Product at Buyer's Facility. Examples of Force Majeure events shall
include, but not be limited to, the following: (a) physical events such as acts
of God, disease, plague, landslides, lightning, earthquakes, fires, storms such
as hurricanes or tornados, or explosions; (b) acts of others such as terrorist
attacks, riots, sabotage, insurrections or wars; (c) breakage or accident to
critical machinery or critical equipment; and (d) material allocation or
material curtailment of natural gas or electricity, in either case under (c) or
(d), rendering a Party incapable of satisfying its obligations under this
Agreement (except for the obligation to make money payments due hereunder for
Product already purchased) for more than fifteen (15) consecutive days or twenty
(20) days in any thirty (30) day period.

12

 

--------------------------------------------------------------------------------

 

 

B.

The term "Force Majeure" shall not include (i) an event caused by a Party's sole
negligence or willful misconduct; (ii) Seller's ability to sell, or Buyer's
ability to purchase from a third party, Product at a price more advantageous
than the Price; (iii) Buyer's loss of markets for products produced at Buyer's
Facility; (iv) shutdown of KNC's Terminal or Buyer's Facility for reasons other
than a Force Majeure event; and (v) routine or scheduled maintenance at KNC's
Terminal or Buyer's Facility.

 

C.

If a Force Majeure event occurs, the declaring Party may exercise its right
under this Article X by giving timely notice thereof to the other Party setting
forth with reasonable particularity the nature of the Force Majeure event. The
declaring Party shall only be excused from performance hereunder during the
duration of, and only to the extent of, the Force Majeure event. Under no
circumstance shall (i) Seller be obligated to cure any deficiencies in
deliveries of Product caused by Force Majeure or (ii) Buyer be obligated to cure
any deficiencies in Product purchased caused by Force Majeure. Further, neither
Seller nor Buyer (except as set forth in Article X, Section D below) shall be
obligated to take any action which would result in increasing such Party's
performance costs under this Agreement beyond the costs which it would have
incurred in the absence of such Force Majeure event. The declaring Party shall
give the other Party prompt notice of when the Force Majeure event ends.

 

D.

Notwithstanding any other provision of this Agreement, if the Ammonia Pipeline
is interrupted or curtailed due to a Force Majeure event which prevents or
delays Seller from making all or a portion of the required deliveries of Product
hereunder, Seller shall use commercially reasonable efforts to arrange, at
Buyer's cost and expense, rail or trucking transportation service from an
alternative supply source to Buyer's Facility. Ammonia Pipeline allocation shall
not constitute a Force Majeure event; provided, however, that a mechanical
breakdown or any interruption of the Ammonia Pipeline may constitute a Force
Majeure event. For the duration of the Force Majeure event, if (i) Seller's
deliveries of Product to Buyer are impeded due to a Force Majeure event, or (ii)
the Ammonia

 

13

 

--------------------------------------------------------------------------------

 

 

Pipeline is allocated or curtailed, Seller shall have the right to apportion
deliveries on a pro-rata basis (based up Seller's sales commitments or
contracts) among Buyer, Seller's present and future customers (including regular
customers not then under contract), and Seller or its Affiliates.
Notwithstanding any other provision of this Agreement, Seller shall not be
required to (a) cause ammonia production at the KNC Facility to resume or (b) to
purchase Product from a third party, in either case, to remove a Force Majeure
event.

 

XI.DEFAULT AND REMEDIES

 

A.

Defaults by Buyer. Upon the occurrence of any of the following events: (i)
Seller shall not have received any payment due from Buyer hereunder by the date
such payment is due under this Agreement, and such failure shall remain uncured
for a period of two (2) business days after written notice thereof, (ii) the
failure of Buyer to perform any other obligation in this Agreement and such
failure is not excused or cured within five (5) business days after written
notice thereof; (iii) the occurrence of a Bankruptcy Event with respect to Buyer
or its Affiliates; or (iv) the failure by any Performance Assurance provider of
Buyer to perform any obligation of such Performance Assurance provider under any
document executed and delivered in connection herewith, and such failure shall
remain uncured for a period of three (3) business days after written notice
thereof; then Seller, in its sole discretion and without prior notice to Buyer,
may do any one or more of the following: (a) suspend performance under the
Agreement; (b) terminate the Agreement, whereby any and all obligations of
Buyer, including payments due, will, at the option of Seller, become immediately
due and payable; and/or (c) Set-off against any amount that Seller owes to Buyer
under this Agreement. If Seller suspends performance and withholds delivery of
the Product as permitted above, it may sell the Product to a third party and
deduct from the proceeds of such sale the purchase price and all reasonable
costs resulting from Buyer's default as identified above, including, without
limitation, all costs associated with the transportation, storage, and sale of
the Product. The foregoing rights, which shall include, but not be limited to,
specific performance, shall be cumulative and alternative

14

 

--------------------------------------------------------------------------------

 

 

and in addition to any other rights or remedies to which Seller may be entitled
at law or in equity. In addition, Seller shall be entitled to recover from Buyer
all court costs, attorneys' fees and expenses incurred by Seller in connection
with Buyer's default, and interest on past due amounts at the Default Rate.
"Set-off" means set-off, offset, combination of accounts, netting of dollar
amounts of monetary obligations, right of retention or withholding or similar
right to which Seller is entitled (whether arising under this Agreement,
applicable law, or in equity) that is exercised by Seller. "Bankruptcy Event"
means the occurrence of any of the following events with respect to a Person:
(i) filing of a petition or otherwise commencing, authorizing or acquiescing in
the commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar law, or if any such petition is filed or
commenced against it; (ii) making of an assignment or any general arrangement
for the benefit of creditors; (iii) having a bankruptcy petition filed against
it and such petition is not withdrawn or dismissed within sixty (60) days after
such filing; (iv) otherwise becoming bankrupt or insolvent (however evidenced);
(v) having a liquidator, administrator, custodian, receiver, trustee,
conservator or similar official appointed with respect to it or any substantial
portion of its property or assets; or (vi) being generally unable to pay its
debts as they fall due.

 

B.

Defaults by Seller. Upon the occurrence of any of the following events: (i) the
failure of Seller to perform any obligation in this Agreement and such failure
is not excused or cured within ten (10) days after written notice thereof,
provided, however, that Seller shall have an additional ten (10) day period
(commencing immediately upon the expiration of the initial ten (10) day period)
to cure such failure if Seller commences curative action within such ten (10)
day period and proceeds diligently and in good faith thereafter to cure such
failure until completion or (ii) a Bankruptcy Event with respect to Seller, then
Buyer, in its sole discretion and without limitation, may terminate this
Agreement, and Buyer's remedies shall be cumulative and alternative and in
addition to any other rights or remedies to which Buyer may be entitled at law
or in equity. Subject to Article V, Section C, if Buyer is the prevailing party
in any action, litigation, or lawsuit against Seller for its default hereunder,
Buyer shall be entitled to recover from Seller all court costs, attorneys' fees
and expenses incurred by Buyer in connection with Seller's default hereunder,
and interest on past due amounts at the Default Rate. In addition to the
foregoing, if. (i) Seller fails to perform a

15

 

--------------------------------------------------------------------------------

 

 

material obligation in this Agreement and (ii) Buyer notifies it in writing of
such failure, then only while such failure remains uncured, Buyer may purchase
Product from another Person and Buyer's Product Requirements shall be reduced by
the amount of Product Buyer purchased from such other Person.

XII.RIGHTS NOT WAIVED

The waiver by either Party of any default of this Agreement by another Party
shall not be deemed to be a waiver of any successive or other default of this
Agreement. Each and every right, power and remedy may be excused from time to
time and so often and in such order as may be deemed expedient by the Party, and
the exercise of any such right, power or remedy shall not be deemed a waiver of
the right to exercise at the same time or thereafter, any other right, power or
remedy.

Xlll.NOTICES

Any notices, requests or other communications required or permitted by any
provision of this Agreement shall be in writing and shall be deemed delivered if
delivered by hand, facsimile, national overnight courier service, or mailed by
U.S. Postal Service, postage prepaid, by registered or certified mail, as
follows:

If to Seller:

Koch Nitrogen International Sàrl

P.O. Box 31359 KY1-1206

Grand Cayman, Cayman Islands, B.W.I.

Attention: Walker Hess, Managing Director

Fax: (345) 946-9325




16

 

--------------------------------------------------------------------------------

 

With copy to Koch Nitrogen Company:

Koch Nitrogen Company

4111 East 37th Street North 

Wichita, Kansas 67220 

Attention:  Dion Mick

Director Industrial Ammonia Sales & Product Planning

Fax: (316) 828-4084

If to Buyer:

El Dorado Chemical Company

16 S. Pennsylvania

Oklahoma City, Oklahoma 73107 

Attention: Tony M. Shelby

Fax: (405) 236-5067

With copy to:

El Dorado Chemical Company

16 5. Pennsylvania

Oklahoma City, Oklahoma 73107 

Attn: David Shear, General Counsel

Fax: (405)236-1209

Any Party may change the address to which notices are given by mailing written
notice thereof to the other Party as provided above.

XIV.ASSIGNMENT

No Party shall assign or delegate, or permit by assignment or delegation, by
operation of law or otherwise, any of its rights and obligations under this
Agreement to any Person without first obtaining the prior written consent of the
other Parties, which consent shall not be unreasonably withheld, conditioned,
delayed or denied. Notwithstanding the foregoing, each Party shall be allowed to
assign this Agreement to an Affiliate upon providing written notice to the other
Parties, provided no such transfer shall operate to relieve the transferring
Party of its obligations hereunder. Any assignment or delegation, or attempted
assignment or delegation, in violation of this Article XIV shall be null and
void, shall be considered a material breach of this Agreement, and shall permit
the other Parties, in addition to any other rights which it may hereunder or at
law or in equity, to

17

 

--------------------------------------------------------------------------------

 

terminate this Agreement and exercise any remedies available to the
non-breaching Party hereunder or at law or in equity.

XV.ENTIRE AGREEMENT; AMENDMENT

This Agreement shall supersede all prior negotiations, discussions, and dealings
concerning the subject matter hereof, and shall constitute the entire agreement
between Seller and Buyer concerning the subject matter hereof. No Party shall
claim any amendment, modification or release of any provisions hereof unless the
same is in writing and such writing: (i) specifically refers to this Agreement;
(ii) specifically identifies the term amended; and (iii) is signed by duly
authorized representatives of Seller and Buyer.

XVI CONFIDENTIALITY

Except (i) as may be agreed to in writing on a case by case basis, (ii) for
communications between Buyer and Orica USA, Inc., (iii) as may be necessary to
perform its obligations herein, or (iv) as required by law, both Parties shall
maintain in confidence a!1 information concerning costs and price to be
disclosed in connection with the other's performance under this Agreement. Such
information shall be disclosed to no one other than officers and other employees
who need to know the same in connection with performance under this Agreement,
and such officers and other employees shall be advised of the confidential
nature of such information, or when disclosure is required by law. The Parties
shall take all proper precautions to prevent such information from being
acquired by any unauthorized person or entity.

XVII.ARTICLE AND SECTION HEADINGS

Article and section headings are for the convenience of the Parties and are not
considered parts of this Agreement, it being stipulated that any headings in
conflict with the substantive provisions of this Agreement shall have no force
and effect.

XVIII.GOVERNING LAW; NO JURY TRIAL

The Agreement and its execution, performance, interpretation, construction and
enforcement shall be governed by the law, both procedural and substantive, of
the State of Kansas,

18

 

--------------------------------------------------------------------------------

 

without regard to its conflicts of law rules. No course of dealing, course of
performance, or usage of trade shall be considered in the interpretation or
enforcement of this Agreement. Any action or proceeding between Seller and Buyer
relating to this Agreement shall be commenced and maintained exclusively in the
State of Kansas or in the Federal courts governing Kansas, and each Party
submits itself unconditionally and irrevocably to the personal jurisdiction of
such courts. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION,
CLAIM OR PROCEEDING RELATING TO THIS AGREEMENT.

XIX.SEVERABILITY

The provisions of this Agreement are severable and, if any provisions are
determined to be void or unenforceable in whole or in part, the remaining
provisions shall remain unaffected and shall be binding and enforceable in
accordance with the terms hereof.

XX.MISCELLANEOUS

A.Additional Rules of Interpretation and Construction.

1.No Construction Against Draftsman. No implications or inferences shall be
drawn from the deletion of or addition to the terms of previous drafts of this
Agreement. Seller and Buyer acknowledge that each has had the opportunity to
participate in the preparation of this Agreement and, therefore, in the event of
any ambiguity in, or controversy with respect to the meaning of, any term or
provision contained in this Agreement, no presumption or inference shall be
drawn against any Party in the interpretation of this Agreement by reason of the
participation by such Party or its attorneys in the preparation of this
Agreement.

2.Gender. Words of any gender in this Agreement shall include the other gender,
and words in the singular number shall include the plural, when the context
requires.

19

 

--------------------------------------------------------------------------------

 

3.Days. The term "days", as used herein, shall mean actual days occurring,
including, Saturdays, Sundays and national holidays. The term "business days"
shall mean days other than Saturdays, Sundays and national holidays.

4.Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which executed counterparts
together shall constitute one agreement.

 

B.

Binding Effect. Without limitation of the foregoing, this Agreement shall inure
to the benefit of and be binding upon Seller and Buyer, including their
respective successors and assigns.

 

 

C.

Brokers. Any commissions, fees and expenses in connection with any broker or
agent retained by Seller shall be the sole responsibility of Seller. Any
commissions, fees and expenses in connection with any broker or agent retained
by Buyer shall be the sole responsibility of Buyer.

 

D.

Independent Contractors. Seller and Buyer are independent contractors only and
are not partners, master/servant, principaUagent or involved herein as parties
to any other similar legal relationship with respect to the transactions
contemplated under this Agreement or otherwise, and no fiduciary, trust, or
advisor relationship, nor any other relationship imposing vicarious liability
shall exist between the parties under this Agreement or otherwise at law.

 

E.

No Third Party Beneficiaries. This Agreement is solely for the benefit of, and
shall inure to the benefit of, Buyer and Seller, and shall not otherwise be
deemed to confer upon or give to any third party any right, claim, cause of
action or other interest herein.

 

F.

Survival of Terms and Conditions. This Agreement, and all covenants, promises,
agreements, conditions, warranties, representations and understandings contained
herein, or contained in any modification, change or amendment of this Agreement
pursuant to Article XV hereof, shall survive the termination or expiration of
the term of this Agreement for purposes of enforcement of rights occurring prior
to such termination or expiration.

20

 

--------------------------------------------------------------------------------

Exhibit 10.41

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective on
the Effective Date by their respective officers thereunto duly authorized.

KOCH NITROGEN INTERNATIONAL SÀRL

 

By: /s/ C. Walker Hess

 

Title: Managing Director

 

 

EL DORADO CHEMICAL COMPANY

 

By: /s/ Tony M. Shelby

 

Title: Vice President

 

 

 

21

 

--------------------------------------------------------------------------------

Exhibit 10.41

EXHIBIT 1

Examples of how the CFR Tampa Low Price is calculated in Article I, Section G is
as follows:

 

 

 

Fertecon Ammonia Report

FMB Weekly Fertilizer Report

 

 

 

 

Ammonia Delivered US Gulf/Tampa

 

Tampa

Ammonia C+F Tampa

Publication Date

Low

High

Low

High

December 4, 2003

$265

$283

$265

$265

December 11, 2003

$285

$285

$285

$285

December 18, 2003

$300

$310

$305

$310

December 25, 2003

No Publication

No Publication

 

 

Delivery Dates

Publication Date Used

CFR Tampa Low Price

December 1 to 7, 2003

December 4, 2003

($265 + $265)/2 = $265.00

December 8 to 14, 2003

December 11, 2003

($285 + $285)/2 = $285.00

December 15 to 21, 2003

December 18, 2003

($300 + $305)/2 = $302.50

December 22 to 28, 2003

December 18, 2003

($300 + $305)/2 = $302.50

 

 

All prices in the above example are stated as a dollar ($) per metric ton price.

 

#193855